Case: 17-11315      Date Filed: 03/12/2018      Page: 1 of 3


                                                                 [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 17-11315
                              ________________________

                         D.C. Docket No. 1:16-cv-00452-TCB



COMMON CAUSE,
GEORGIA STATE CONFERENCE OF THE NAACP,

                                                        Plaintiffs – Appellants,

versus

BRIAN KEMP,
individually and in his official capacity as
Secretary of State of the State of Georgia,

                                                        Defendant – Appellee.

                              ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                     (March 12, 2018)

Before WILSON, and DUBINA, Circuit Judges, and GOLDBERG, * Judge.



         *
         Honorable Richard W. Goldberg, Judge for the United States Court of International
Trade, sitting by designation.
              Case: 17-11315     Date Filed: 03/12/2018    Page: 2 of 3


PER CURIAM:

      Plaintiffs/Appellants, Common Cause (“CC”) and Georgia State Conference

of the NAACP (“NAACP”) (collectively “Plaintiffs”), appeal the district court’s

order granting the Secretary of State’s (“Secretary of State” or “State”), motion to

dismiss their claims challenging Georgia Code § 21–2–234 (“Section 234”), which

codifies a program for removing ineligible voters from the voter registration rolls.

Plaintiffs contend that the program violates federal voting rights law, specifically

the National Voter Registration Act, 52 U.S.C. § 20507 (“NVRA”), and the Help

America Vote Act, 52 U.S.C. § 21083 (“HAVA”), and the First Amendment to the

United States Constitution.

                                     I.    ISSUES

      1. Whether Section 234 violates the National Voters Registration Act and

      the Help America Vote Act.

      2. Whether Section 234 violates the First Amendment.

                          II. STANDARD OF REVIEW

      This court reviews de novo the district court’s order dismissing a complaint

for failure to state a claim. Blevins v. Aksut, 849 F.3d 1016, 1018–19 (11th Cir.

2017).




                                          2
                Case: 17-11315        Date Filed: 03/12/2018       Page: 3 of 3


       This court also reviews de novo questions of statutory interpretation.

Burlison v. McDonald’s Corp., 455 F.3d 1242, 1245 (11th Cir. 2006).

                                     III. DISCUSSION

       After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we vacate the district court’s order of dismissal and remand this

case to the district court to consider in the first instance the United States Supreme

Court’s pending disposition in A. Phillip Randolph Inst. v. Husted, 838 F.3d 699

(6th Cir. 2016), cert. granted, 137 S. Ct. 2188 (2017) (argued January 10, 2018).

       On remand, the district court should also conduct a more detailed analysis of

the First Amendment question.

       VACATED and REMANDED with directions.1




       1
          On remand, nothing precludes the Plaintiffs from moving the district court for a
preliminary injunction to restore those removed voters from the voter registration rolls pending a
ruling from the Supreme Court.
                                                3